     Case
      Case4:20-cv-00946
            4:19-cv-04238 Document
                           Document1-2
                                     1 Filed
                                       Filed on
                                             on 10/28/19
                                                03/13/20 in
                                                          in TXSD
                                                             TXSD Page
                                                                  Page 11 of
                                                                          of 640



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

LOYDE BELL,                                    §
                                               §
       Plaintiff,                              §
                                               §
V.                                             §    CIVIL ACTION NO. ________________
                                               §
GEOVERA SPECIALTY INSURANCE                    §
COMPANY, TEAM ONE ADJUSTING                    §
SERVICES, LLC, GAIL LOCKWOOD                   §
AND RAMIRO CAZAS,                              §
                                               §
       Defendants.


            DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
                          NOTICE OF REMOVAL

TO THE HONORABLE COURT:

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant GeoVera Specialty Insurance

Company (“GeoVera” or “Defendant”) files this Notice of Removal to the United States District

Court for the Southern District of Texas, Houston Division, on the basis of diversity of

citizenship and amount in controversy and respectfully shows:

                     I.      FACTUAL AND PROCEDURAL BACKGROUND

       1.     On September 20, 2019, Plaintiff Loyde Bell filed his Original Petition, styled

Loyde Bell v. GeoVera Specialty Insurance Company, Team One Adjusting Services LLC, Gail

Lockwood and Ramiro Cazas, Cause No. 2019-68596, in the 133rd Judicial District Court, Harris

County, Texas. The lawsuit arises out of a claim Plaintiff made for damages to his property

under an insurance policy issued by GeoVera.


DEFENDANT’S NOTICE OF REMOVAL – Page 1
7437957v1
08917.443




                                        EXHIBIT 2
    Case
     Case4:20-cv-00946
           4:19-cv-04238 Document
                          Document1-2
                                    1 Filed
                                      Filed on
                                            on 10/28/19
                                               03/13/20 in
                                                         in TXSD
                                                            TXSD Page
                                                                 Page 22 of
                                                                         of 640



        2.     Plaintiff served GeoVera with a copy of the Plaintiff’s Original on September 27,

2019.

        3.     Defendant Ramiro Cazas was served on October 2, 2019.

        4.     Defendant Gail Lockwood was served on October 8, 2019.

        5.     GeoVera’s Answer was filed on October 28, 2019.

        6.     Ramiro Cazas’ Answer was filed on October 28, 2019.

        7.     GeoVera files this notice of removal within 30 days of receiving Plaintiff’s

Citation and Original Petition. See 28 U.S.C. § 1446(b). This Notice of Removal is being filed

within one year of the commencement of this action. Id. All process, pleadings, and orders in

the state court action are attached to this Notice as required by 28 U.S.C. § 1446(a). A copy of

this Notice is also concurrently being filed with the state court and served upon Plaintiff.

        8.     As required by 28 U.S.C. § 1446(a), and Rule 81 of the Local Rules for the

United States District Court of the Southern District of Texas, being filed simultaneously with

the filing of this Notice of Removal:

        Exhibit A:     Index of Matters Being Filed

        Exhibit B:     Docket Sheet

        Exhibit C:     Plaintiff’s Original Petition

        Exhibit D:     Civil Process Pickup Form

        Exhibit E:     Citation served on GeoVera Specialty Insurance Company

        Exhibit F:     Citation served on Gail Lockwood

        Exhibit G:     Citation served on Ramiro Cazas



DEFENDANT’S NOTICE OF REMOVAL – Page 2
7437957v1
08917.443




                                           EXHIBIT 2
     Case
      Case4:20-cv-00946
            4:19-cv-04238 Document
                           Document1-2
                                     1 Filed
                                       Filed on
                                             on 10/28/19
                                                03/13/20 in
                                                          in TXSD
                                                             TXSD Page
                                                                  Page 33 of
                                                                          of 640



       Exhibit H:      Defendant GeoVera Specialty Insurance Company’s and Ramiro
                       Cazas’ Original Answer to Plaintiff’s Original Petition

       Exhibit I:      List of Parties and Counsel

                                II.     BASIS FOR REMOVAL

       9       Removal is proper based on diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1), 1441(a), and 1446.

A.     Plaintiff and Defendant GeoVera are diverse.

       10.     Plaintiff Loyde Bell is an individual residing in Harris County, Texas;

       11.     Defendant, GeoVera Specialty Insurance Company is incorporated under the

laws of the State of California, with its principal place of business in Fairfield, California.

GeoVera is therefore not a citizen of the State of Texas for diversity purposes.

       12.     Thus, this lawsuit is between citizens of different states, and there is complete

diversity of citizenship between Plaintiff and GeoVera.

       13.     Defendant Team One Adjusting Services, LLC is and was at the time the

lawsuit was filed, a company with its principal place of business in Texas Concerning the claims

against Team One, however, it is GeoVera’s position that Plaintiff improperly and/or

fraudulently joined Team One. Because of this improper joinder, the Court must disregard Team

One’s Texas citizenship to evaluate diversity in this matter. Moreover, at the time of this filing,

Team One has not been served.

       14.     Defendant Ramiro Cazas is and was at the time the lawsuit was filed a citizen

and resident of California.




DEFENDANT’S NOTICE OF REMOVAL – Page 3
7437957v1
08917.443




                                          EXHIBIT 2
     Case
      Case4:20-cv-00946
            4:19-cv-04238 Document
                           Document1-2
                                     1 Filed
                                       Filed on
                                             on 10/28/19
                                                03/13/20 in
                                                          in TXSD
                                                             TXSD Page
                                                                  Page 44 of
                                                                          of 640



           15.   Defendant Gail Lockwood is and was at the time the lawsuit was filed a citizen

and resident of Florida.

           16.   Pursuant to all applicable provisions of Texas Insurance Code Section 542A,

GeoVera accepts the liability of Team One, Lockwood and Cazas and pursuant to this election,

GeoVera immediately seeks their dismissal with prejudice as parties to this matter.              This

election further supports the complete diversity of the Plaintiff and GeoVera, the insurance

carrier.

B.         The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
           Matter Jurisdiction.

           14.   This is a civil action in which the amount in controversy exceeds $75,000.00.

Plaintiff’s Original Petition expressly alleges that “Plaintiff is seeking monetary relief over

$200,000 but not more than $1,000,000.” (Pl’s Orig. Pet. ¶7). Thus, the express allegations in

the Petition exceed the amount in controversy threshold of $75,000.00.

                  III.     THIS REMOVAL IS PROCEDURALLY CORRECT

           15.   GeoVera received service of this lawsuit on September 27, 2019. Thus, GeoVera

is filing this Notice within the 30-day time period required by 28 U.S.C. § 1446(b).

           16.   Venue is proper in this District and Division under 28 U.S.C. §1446(a) because

this District and Division embrace the county in which the state action has been pending, and a

substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this District

and Division.

           17.   Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.



DEFENDANT’S NOTICE OF REMOVAL – Page 4
7437957v1
08917.443




                                            EXHIBIT 2
    Case
     Case4:20-cv-00946
           4:19-cv-04238 Document
                          Document1-2
                                    1 Filed
                                      Filed on
                                            on 10/28/19
                                               03/13/20 in
                                                         in TXSD
                                                            TXSD Page
                                                                 Page 55 of
                                                                         of 640



       18.     Promptly after GeoVera files this Notice of Removal, written notice of the filing

will be given to Plaintiff pursuant to 28 U.S.C. §1446(d).

       19.     Promptly after GeoVera files this Notice of Removal, a true and correct copy of

same will be filed with the Clerk of the Harris County District Court pursuant to 28 U.S.C.

§1446(d).

                                          CONCLUSION

       20.     Based upon the foregoing, the exhibits submitted in support of this removal, and

other documents filed contemporaneously with this Notice of Removal, Defendant GeoVera

hereby removes this case to this Court for trial and determination.



                                             Respectfully submitted,

                                             /s/ Rhonda J. Thompson
                                             Rhonda J. Thompson
                                             State Bar No. 24029862
                                             So. Dist. No.: 17055

                                             THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                             700 N. Pearl Street, 25th Floor
                                             Dallas, Texas 75201
                                             Telephone: (214) 871-8200
                                             Facsimile: (214) 871-8209
                                             Email: rthompson@thompsoncoe.com

                                             COUNSEL FOR DEFENDANT
                                             GEOVERA SPECIALTY INSURANCE
                                             SERVICES




DEFENDANT’S NOTICE OF REMOVAL – Page 5
7437957v1
08917.443




                                          EXHIBIT 2
    Case
     Case4:20-cv-00946
           4:19-cv-04238 Document
                          Document1-2
                                    1 Filed
                                      Filed on
                                            on 10/28/19
                                               03/13/20 in
                                                         in TXSD
                                                            TXSD Page
                                                                 Page 66 of
                                                                         of 640



                               CERTIFICATE OF SERVICE

        This is to certify that on the 28th day of October, 2019, a true and correct copy of the
foregoing was delivered to the following counsel of record in accordance with the Federal Rules
of Civil Procedure:

       Michael A. Downey
       Mostyn Law
       3810 West Alabama Street
       Houston, TX 77027
       Facsimile: (713) 714-1111
       MADDocketEfile@mostynlaw.com
             Attorney for Plaintiff



                                            /s/ Rhonda J. Thompson
                                            Rhonda J. Thompson




DEFENDANT’S NOTICE OF REMOVAL – Page 6
7437957v1
08917.443




                                         EXHIBIT 2
     Case
     Case4:20-cv-00946
          4:19-cv-04238 Document
                        Document1-2
                                 1-1 Filed
                                     Filedon
                                           on03/13/20
                                             10/28/19in
                                                      inTXSD
                                                        TXSD Page
                                                             Page71of
                                                                   of40
                                                                      1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

LOYDE BELL,                                   §
                                              §
        Plaintiff,                            §
                                              §
V.                                            § CIVIL ACTION NO. ________________
                                              §
GEOVERA SPECIALTY INSURANCE                   §
COMPANY, TEAM ONE ADJUSTING                   §
SERVICES, LLC, GAIL LOCKWOOD                  §
AND RAMIRO CAZAS,                             §
                                              §
        Defendants.                           §


                           INDEX OF MATTERS BEING FILED

       Pursuant to Rule 81 of the Local Rules of the United States District Court for the
Southern District of Texas, the following is an index of matters being filed in this case:

1.      Exhibit A:    Index of Matters Being Filed

2.      Exhibit B:    Docket Sheet

3.      Exhibit C:    Plaintiff’s Original Petition

4.      Exhibit D:    Civil Process Pickup Form

5.      Exhibit E:    Citation served on GeoVera Specialty Insurance Company

6.      Exhibit F:    Citation served on Gail Lockwood

7.      Exhibit G:    Citation served on Ramiro Cazas

8.      Exhibit H:    Defendant GeoVera Specialty Insurance Company’s and Ramiro
                      Cazas’ Original Answer to Plaintiff’s Original Petition

9.      Exhibit I:    List of Parties and Counsel




INDEX OF MATTERS BEING FILED                                                    PAGE Solo
7437577v1
08917.443
                                         EXHIBIT
                                         EXHIBIT A2
             Case
             Case4:20-cv-00946
                  4:19-cv-04238 Document
                                Document1-2
                                         1-2 Filed
                                             Filedon
                                                   on03/13/20
                                                     10/28/19in
                                                              inTXSD
                                                                TXSD Page
                                                                     Page81of
                                                                           of40
                                                                              1
                                      Harris County Docket Sheet


2019-68596
COURT: 133rd
FILED DATE: 9/20/2019
CASE TYPE: Insurance

                                       BELL, LOYDE
                               Attorney: DOWNEY, MICHAEL ANDREW II

                                               vs.
                     GEOVERA SPECIALTY INSURANCE COMPANY


                                       Docket Sheet Entries
         Date        Comment




2019-68596                                                                       Page 1 of 1

133                                                                   10/28/2019 10:31:00 AM
                                             EXHIBIT
                                             EXHIBIT B2
Case 4:19-cv-04238
     4:20-cv-00946 Document 1-3
                            1-2 Filed on 10/28/19
                                         03/13/20 in TXSD Page 1
                                                               9 of 20
                                                                    40

                 2019-68596 / Court: 133




                             EXHIBIT
                             EXHIBIT C2
Case
Case4:20-cv-00946
     4:19-cv-04238 Document
                   Document1-2
                            1-3 Filed
                                Filedon
                                      on03/13/20
                                         10/28/19ininTXSD
                                                     TXSD Page
                                                          Page10
                                                               2 of
                                                                 of20
                                                                    40




                             EXHIBIT
                             EXHIBIT C2
Case
Case4:20-cv-00946
     4:19-cv-04238 Document
                   Document1-2
                            1-3 Filed
                                Filedon
                                      on03/13/20
                                         10/28/19ininTXSD
                                                     TXSD Page
                                                          Page11
                                                               3 of
                                                                 of20
                                                                    40




                             EXHIBIT
                             EXHIBIT C2
Case
Case4:20-cv-00946
     4:19-cv-04238 Document
                   Document1-2
                            1-3 Filed
                                Filedon
                                      on03/13/20
                                         10/28/19ininTXSD
                                                     TXSD Page
                                                          Page12
                                                               4 of
                                                                 of20
                                                                    40




                             EXHIBIT
                             EXHIBIT C2
Case
Case4:20-cv-00946
     4:19-cv-04238 Document
                   Document1-2
                            1-3 Filed
                                Filedon
                                      on03/13/20
                                         10/28/19ininTXSD
                                                     TXSD Page
                                                          Page13
                                                               5 of
                                                                 of20
                                                                    40




                             EXHIBIT
                             EXHIBIT C2
Case
Case4:20-cv-00946
     4:19-cv-04238 Document
                   Document1-2
                            1-3 Filed
                                Filedon
                                      on03/13/20
                                         10/28/19ininTXSD
                                                     TXSD Page
                                                          Page14
                                                               6 of
                                                                 of20
                                                                    40




                             EXHIBIT
                             EXHIBIT C2
Case
Case4:20-cv-00946
     4:19-cv-04238 Document
                   Document1-2
                            1-3 Filed
                                Filedon
                                      on03/13/20
                                         10/28/19ininTXSD
                                                     TXSD Page
                                                          Page15
                                                               7 of
                                                                 of20
                                                                    40




                             EXHIBIT
                             EXHIBIT C2
Case
Case4:20-cv-00946
     4:19-cv-04238 Document
                   Document1-2
                            1-3 Filed
                                Filedon
                                      on03/13/20
                                         10/28/19ininTXSD
                                                     TXSD Page
                                                          Page16
                                                               8 of
                                                                 of20
                                                                    40




                             EXHIBIT
                             EXHIBIT C2
Case
Case4:20-cv-00946
     4:19-cv-04238 Document
                   Document1-2
                            1-3 Filed
                                Filedon
                                      on03/13/20
                                         10/28/19ininTXSD
                                                     TXSD Page
                                                          Page17
                                                               9 of
                                                                 of20
                                                                    40




                             EXHIBIT
                             EXHIBIT C2
Case 4:20-cv-00946
     4:19-cv-04238 Document 1-2
                            1-3 Filed on 03/13/20
                                         10/28/19 in TXSD Page 18
                                                               10 of 40
                                                                     20




                             EXHIBIT
                             EXHIBIT C2
Case 4:20-cv-00946
     4:19-cv-04238 Document 1-2
                            1-3 Filed on 03/13/20
                                         10/28/19 in TXSD Page 19
                                                               11 of 40
                                                                     20




                             EXHIBIT
                             EXHIBIT C2
Case 4:20-cv-00946
     4:19-cv-04238 Document 1-2
                            1-3 Filed on 03/13/20
                                         10/28/19 in TXSD Page 20
                                                               12 of 40
                                                                     20




                             EXHIBIT
                             EXHIBIT C2
Case 4:20-cv-00946
     4:19-cv-04238 Document 1-2
                            1-3 Filed on 03/13/20
                                         10/28/19 in TXSD Page 21
                                                               13 of 40
                                                                     20




                             EXHIBIT
                             EXHIBIT C2
Case 4:20-cv-00946
     4:19-cv-04238 Document 1-2
                            1-3 Filed on 03/13/20
                                         10/28/19 in TXSD Page 22
                                                               14 of 40
                                                                     20




                             EXHIBIT
                             EXHIBIT C2
Case 4:20-cv-00946
     4:19-cv-04238 Document 1-2
                            1-3 Filed on 03/13/20
                                         10/28/19 in TXSD Page 23
                                                               15 of 40
                                                                     20




                             EXHIBIT
                             EXHIBIT C2
Case 4:20-cv-00946
     4:19-cv-04238 Document 1-2
                            1-3 Filed on 03/13/20
                                         10/28/19 in TXSD Page 24
                                                               16 of 40
                                                                     20




                             EXHIBIT
                             EXHIBIT C2
Case 4:20-cv-00946
     4:19-cv-04238 Document 1-2
                            1-3 Filed on 03/13/20
                                         10/28/19 in TXSD Page 25
                                                               17 of 40
                                                                     20




                             EXHIBIT
                             EXHIBIT C2
Case 4:20-cv-00946
     4:19-cv-04238 Document 1-2
                            1-3 Filed on 03/13/20
                                         10/28/19 in TXSD Page 26
                                                               18 of 40
                                                                     20




                             EXHIBIT
                             EXHIBIT C2
Case 4:20-cv-00946
     4:19-cv-04238 Document 1-2
                            1-3 Filed on 03/13/20
                                         10/28/19 in TXSD Page 27
                                                               19 of 40
                                                                     20




                             EXHIBIT
                             EXHIBIT C2
Case 4:20-cv-00946
     4:19-cv-04238 Document 1-2
                            1-3 Filed on 03/13/20
                                         10/28/19 in TXSD Page 28
                                                               20 of 40
                                                                     20




                             EXHIBIT
                             EXHIBIT C2
Case
 Case4:20-cv-00946
      4:19-cv-04238 Document
                     Document1-2
                              1-4 Filed
                                   Filedon
                                         on03/13/20
                                            10/28/19ininTXSD
                                                         TXSD Page
                                                               Page29    40
                                                                    1 of 1




                               EXHIBIT 2                            EXHIBIT D
Case
 Case4:20-cv-00946
      4:19-cv-04238 Document
                     Document1-2
                              1-5 Filed
                                   Filedon
                                         on03/13/20
                                            10/28/19ininTXSD
                                                         TXSD Page
                                                               Page30    40
                                                                    1 of 210/25/2019 12:34 PM
                                                              Marilyn Burgess - District Clerk Harris County
                                                                                   Envelope No. 37969869
                                                                                       By: Brenda Espinoza
                                                                               Filed: 10/25/2019 12:34 PM




                                 EXHIBIT
                                 EXHIBIT E2
Case
 Case4:20-cv-00946
      4:19-cv-04238 Document
                     Document1-2
                              1-5 Filed
                                   Filedon
                                         on03/13/20
                                            10/28/19ininTXSD
                                                         TXSD Page
                                                               Page31    40
                                                                    2 of 2




                               EXHIBIT
                               EXHIBIT E2
Case
 Case4:20-cv-00946
      4:19-cv-04238 Document
                     Document1-2
                              1-6 Filed
                                   Filedon
                                         on03/13/20
                                            10/28/19ininTXSD
                                                         TXSD Page
                                                               Page32
                                                                    1 of 2
                                                                         40           10/21/2019 2:40 PM
                                                            Marilyn Burgess - District Clerk Harris County
                                                                                 Envelope No. 37823981
                                                                                    By: Mercedes Ramey
                                                                              Filed: 10/21/2019 2:40 PM




                                EXHIBIT F
                               EXHIBIT 2
Case
 Case4:20-cv-00946
      4:19-cv-04238 Document
                     Document1-2
                              1-6 Filed
                                   Filedon
                                         on03/13/20
                                            10/28/19ininTXSD
                                                         TXSD Page
                                                               Page33
                                                                    2 of 2
                                                                         40




                                EXHIBIT F
                               EXHIBIT 2
Case
 Case4:20-cv-00946
      4:19-cv-04238 Document
                     Document1-2
                              1-7 Filed
                                   Filedon
                                         on03/13/20
                                            10/28/19ininTXSD
                                                         TXSD Page
                                                               Page34
                                                                    1 of 2
                                                                         40            10/4/2019 4:27 PM
                                                            Marilyn Burgess - District Clerk Harris County
                                                                                 Envelope No. 37408238
                                                                     By: SHANNON NORTH-GONZALEZ
                                                                                Filed: 10/4/2019 4:27 PM




                                EXHIBIT G
                               EXHIBIT 2
Case
 Case4:20-cv-00946
      4:19-cv-04238 Document
                     Document1-2
                              1-7 Filed
                                   Filedon
                                         on03/13/20
                                            10/28/19ininTXSD
                                                         TXSD Page
                                                               Page35
                                                                    2 of 2
                                                                         40




                                EXHIBIT G
                               EXHIBIT 2
     Case
      Case4:20-cv-00946
           4:19-cv-04238 Document
                          Document1-2
                                   1-8 Filed
                                        Filedon
                                              on03/13/20
                                                 10/28/19ininTXSD
                                                              TXSD Page
                                                                    Page36
                                                                         1 of 2
                                                                              40                          10/28/2019 1:55 PM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 38013492
                                                                                         By: SHANNON NORTH-GONZALEZ
                                                                                                  Filed: 10/28/2019 1:55 PM

                                     CAUSE NO. 2019-68596

LOYDE BELL,                                       §         IN THE DISTRICT COURT OF
                                                  §
            Plaintiff,                            §
                                                  §
v.                                                §           HARRIS COUNTY, TEXAS
                                                  §
GEOVERA SPECIALTY INSURANCE                       §
COMPANY, TEAM ONE ADJUSTING                       §
SERVICES, LLC, GAIL LOCKWOOD                      §
AND RAMIRO CAZAS,                                 §
                                                  §
            Defendants.                           §           133RD JUDICIAL DISTRICT

     DEFENDANTS’ ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

        COME NOW, Defendants GeoVera Specialty Insurance Company (“GSIC”) and Ramiro

Cazas (collectively “Defendants”) and file this their Original Answer to Plaintiff’s Original Petition,

and would respectfully show:

                                             I.
                                      ORIGINAL ANSWER

        Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendants generally deny each

and every, all and singular, the allegations contained within Plaintiff’s Original Petition, and

demand strict proof thereon by a preponderance of the credible evidence in accordance with the

Constitution and laws of the State of Texas.

                                                 II.
                                               PRAYER

        WHEREFORE, Defendants respectfully pray that Plaintiff take nothing by his suit herein

and for all other relief to which Defendants are justly entitled.




DEFENDANTS’ ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION- Page 1
7435356v1
08917.443                                   EXHIBIT
                                            EXHIBIT H2
    Case
     Case4:20-cv-00946
          4:19-cv-04238 Document
                         Document1-2
                                  1-8 Filed
                                       Filedon
                                             on03/13/20
                                                10/28/19ininTXSD
                                                             TXSD Page
                                                                   Page37
                                                                        2 of 2
                                                                             40




                                           Respectfully submitted,

                                           /s/ Rhonda J. Thompson
                                           Rhonda J. Thompson
                                           State Bar No.: 24029862

                                           THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                           700 N. Pearl Street, 25th Floor
                                           Dallas, Texas 75201
                                           Telephone:     (214) 871-8200
                                           Facsimile:     (214) 871-8209
                                           E-mail:        rthompson@thompsoncoe.com

                                           COUNSEL FOR DEFENDANTS GEOVERA
                                           SPECIALTY INSURANCE COMPANY AND
                                           RAMIRO CAZAS


                               CERTIFICATE OF SERVICE

       This is to certify that on the 28th day of October, 2019, a true and correct copy of the
foregoing was delivered to the following counsel for Plaintiff by electronic service and/or
facsimile transmission and/or certified mail, return receipt requested:

        Michael A. Downey
        Mostyn Law
        3810 West Alabama Street
        Houston, TX 77027
        Facsimile: (713) 714-1111
        MADDocketEfile@mostynlaw.com
              Attorney for Plaintiff


                                           /s/ Rhonda J. Thompson
                                           Rhonda J. Thompson




DEFENDANTS’ ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION- Page 2
7435356v1
08917.443                               EXHIBIT
                                        EXHIBIT H2
     Case
      Case4:20-cv-00946
           4:19-cv-04238 Document
                          Document1-2
                                   1-9 Filed
                                        Filedon
                                              on03/13/20
                                                 10/28/19ininTXSD
                                                              TXSD Page
                                                                    Page38
                                                                         1 of 1
                                                                              40



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

LOYDE BELL,                              §
                                         §
       Plaintiff,                        §
                                         §
V.                                       § CIVIL ACTION NO. ________________
                                         §
GEOVERA SPECIALTY INSURANCE              §
COMPANY, TEAM ONE ADJUSTING              §
SERVICES, LLC, GAIL LOCKWOOD             §
AND RAMIRO CAZAS,                        §
                                         §
       Defendants.                       §


                         LIST OF PARTIES AND COUNSEL

1.     PLAINTIFF LOYDE BELL:
       Michael A. Downey
       State Bar No. 24087445
       MOSTYN LAW
       3810 West Alabama Street
       Houston, TX 77027
       Telephone: (713) 714-0000
       Facsimile: (713) 714-1111
       MADDocketEfile@mostlynlaw.com

2.     DEFENDANTS GEOVERA SPECIALTY INSURANCE COMPANY
       AND RAMIRO CAZAS:
       Rhonda J. Thompson, Attorney-In-Charge
       State Bar No. 24029862
       Southern District Bar No. 17055
       THOMPSON, COE, COUSINS & IRONS, L.L.P.
       700 N. Pearl Street, 25th Floor
       Dallas, Texas 75201
       Telephone: (214) 871-8200
       Facsimile: (214) 871-8209
       rthompson@thompsoncoe.com




LIST OF PARTIES AND COUNSEL                                                 Page Solo
7437590v1
08917.443
                                    EXHIBIT
                                     EXHIBIT I2
                         Case
                         Case4:20-cv-00946
                              4:19-cv-04238 Document
                                            Document1-2
                                                     1-10Filed
                                                           Filed
                                                               onon
                                                                  03/13/20
                                                                    10/28/19
                                                                           in in
                                                                               TXSD
                                                                                 TXSDPage
                                                                                      Page391of
                                                                                              of40
                                                                                                 2
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
LOYDE BELL                                                                                                   GEOVERA SPECIALTY INSURANCE COMPANY, TEAM ONE
                                                                                                             ADJUSTING SERVICES, LLC, GAIL LOCKWOOD AND RAMIRO
                                                                                                             CAZAS
    (b) County of Residence of First Listed Plaintiff             HARRIS COUNTY                               County of Residence of First Listed Defendant SOLANO COUNTY, CA
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Michael A. Downey - (713) 714-0000                                                                           Rhonda J. Thompson - (214) 871-8200
Mostyn Law                                                                                                   Thompson Coe Cousins & Irons, LLP
3810 West Alabama Street, Houston, TX 77027                                                                  700 N. Pearl Street, 25th Floor, Dallas, TX 75201

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                 ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                        Personal Injury                                             ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                           ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                           ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                          Injury Product                                                    New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                  Liability                                                   ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY                        LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud             ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending               Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability         ’ 380 Other Personal          ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage                Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -               Product Liability       ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                            Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. Sections 1332(a)(1), 1441(a), 1446
VI. CAUSE OF ACTION Brief description of cause:
                                           Suit for alleged damages under homeowners policy.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/28/2019                                                              /s/ Rhonda J. Thompson
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP
                                                                                            EXHIBIT 2                          JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                       Case
                       Case4:20-cv-00946
JS 44 Reverse (Rev. 09/19)  4:19-cv-04238 Document
                                          Document1-2
                                                   1-10Filed
                                                         Filed
                                                             onon
                                                                03/13/20
                                                                  10/28/19
                                                                         in in
                                                                             TXSD
                                                                               TXSDPage
                                                                                    Page402of
                                                                                            of40
                                                                                               2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.




                                                                        EXHIBIT 2
